Citation Nr: 0011202	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-43 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

In October 1990, the Board of Veterans' Appeals (Board) 
disallowed a claim of service connection for a back 
disability.  38 C.F.R. § 20.1100.  Thereafter, in May 1991, 
the RO denied an application to reopen that claim.  
38 U.S.C.A. § 5108.  The veteran appealed the RO's May 1991 
decision, and the Board, by a decision entered in November 
1996, likewise denied the application to reopen.  The Board 
concluded that the evidence received since the time of the 
October 1990 decision was not "new and material" because it 
did not "raise[] a reasonable possibility of changing the 
outcome of that prior final decision."

The veteran appealed the Board's November 1996 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In a November 1998 order, the Court noted 
that the test for materiality set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test), had been invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court 
further noted that the Federal Circuit in Hodge had mandated 
that materiality be determined solely pursuant to 38 C.F.R. 
§ 3.156(a).  Because the Board had relied on the Colvin test 
when it considered the veteran's appeal in November 1996, the 
Court vacated the Board's November 1996 decision, and 
remanded the matter so that the Board could consider and 
apply 38 C.F.R. § 3.156(a) and the Federal Circuit's holding 
in Hodge.

In April 1999, the Board remanded the case to the RO.  
Subsequently, following further development, and after a 
hearing held at the RO in August 1999, the RO concluded that 
new and material evidence had not been received to reopen the 
claim of service connection for a back disorder.  The case 
was thereafter returned to the Board in February 2000.

When the Board remanded this case to the RO in April 1999, 
the Board noted that the veteran had raised the issue of 
entitlement to an increased rating for a service-connected 
disorder of the right hand.  However, because the matter had 
not been developed for appellate review, the Board referred 
the claim to the RO for appropriate action.  As it does not 
appear that any action has been taken on that claim, the 
matter is again referred to the RO.


FINDINGS OF FACT

1.  In October 1990, the Board disallowed the veteran's 
application to reopen a claim of service connection for a 
back disability.

2.  The evidence received since the time of the October 1990 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decided the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. 
§§ 1110, 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156, 3.303, 3.309, 4.71a (Diagnostic Code 5295), 20.1100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's spine was found to be normal on enlistment 
examination in June 1967.  In January 1969, May 1969, and 
March 1971, diagnostic impressions of lumbosacral strain, 
back strain, and musculoskeletal pain were recorded.  On 
separation examination in July 1971, his spine was found to 
be normal.

In April 1972, the veteran filed a claim for VA compensation 
benefits for a left shoulder condition.  No mention was made 
of any back disorder.

In June 1973, the veteran filed a claim for VA compensation 
benefits for a back condition.  He reported that he had 
injured his back during the summer and winter of 1970.

Also in June 1973, an affidavit was received from H. H. 
Cudden, D.O., reflecting that the veteran had been examined 
earlier that same month.  Under the section of the affidavit 
entitled "All symptoms (Inc. Brief History)," the following 
is noted:  "[p]ain [l]umbar-dorsal area-[i]njured in 
service 1969[,] Thailand."  Under the section of the 
affidavit entitled "Complete Diagnosis," one of the 
diagnoses listed is "[a]rthritis-generalized."  It was 
noted that the veteran had not been working on the day of the 
examination due to an auto accident.
 
When the veteran was examined for VA purposes in September 
1973, he reported having back discomfort "[a]lmost [a]ll 
[t]he [t]ime."  On physical examination, he was able to 
walk, dress and undress, get on and off the examination 
table, hyperextend, forward bend, and perform lateral tilts 
without discomfort.  X-rays of the lumbosacral spine were 
normal.  The diagnostic assessment was "[l]umbosacral 
strain, history of."

In October 1973, the RO denied service connection for a back 
disability.  The RO noted that no back disability had been 
found at the time of the veteran's service discharge 
examination, or on subsequent examination by VA.  He was 
notified of the RO's determination, and his appellate rights, 
but did not initiate an appeal within one year.

In March 1979, the veteran filed an application to reopen a 
claim of service connection for a back disability.  A VA 
treatment record, dated the same day as his application for 
benefits, shows that he presented for treatment with 
complaints of having developed back pain five days earlier.  
He also complained of pain in his legs.  It was noted that he 
had been digging and throwing dirt.  The diagnostic 
assessment was "[a]cute [l]umbar [s]train."

When the veteran was examined for VA purposes in July 1979, 
he reported that he had strained his back in service in 1969 
while lifting a heavy air conditioning unit.  The diagnostic 
assessment was "[o]ld back injury; pain without [limitation 
of motion] or radiculopathy."

In August 1979, the RO denied service connection for a back 
disability.  The RO concluded that the episodes of back pain 
in service were acute and transitory, with no residuals noted 
at the time of separation, and that the currently diagnosed 
lumbar strain was not shown to be related to service.  The 
veteran was notified of the RO's determination, and his 
appellate rights, but did not initiate an appeal within one 
year.

In January 1984, the veteran filed an application to reopen a 
claim of service connection for a back disability.  He 
reported that he had injured his back in service, and said 
that he had had back pain ever since.  He further reported 
that he had been treated for back difficulties at VA.

VA treatment records, dated from September 1983 to March 
1984, were subsequently received.  The records did not 
contain any information relative to the veteran's back.

In May 1984, the RO again denied service connection for a 
back disability.  The veteran was notified of the RO's 
determination, and his appellate rights, but did not initiate 
an appeal within one year.

In April 1989, the veteran filed another application to 
reopen a claim of service connection for a back disability.  
He indicated that he had injured his back in service, and 
that he had had back pain ever since.

Records and correspondence from a private physician, Diane E. 
Shafer, M.D., dated in March and April 1989, were received.  
They show that the veteran experienced excruciating neck and 
back pain after a fall in November 1988.  Magnetic resonance 
imaging (MRI) revealed degenerative disc disease at L4-5 and 
L5-S1.

In May 1989, the RO once again denied service connection for 
a back disability.  The RO concluded that the evidence did 
not show that the current disability was related to military 
service.  The veteran filed a timely appeal of the RO's 
determination, and was issued a statement of the case.  He 
also filed a timely substantive appeal.

During the pendency of the veteran's appeal, several private 
treatment reports were received.  Collectively, the reports 
show that the veteran sustained lifting injuries to his back 
in August and November 1984, while at work, and that he hurt 
his back in a fall in November 1988.

During a hearing held at the RO in November 1989, the veteran 
testified that he had injured his back during service in 1969 
while pushing large air conditioning units.  He said that his 
back discomfort had been recurrent, that it had persisted 
during his period of active duty, and that it had continued 
to bother him after his separation from service.  He reported 
that he had been employed in construction after his discharge 
from service, and said that he had first re-injured his back 
in 1973.  He acknowledged that he had injured his back five 
or six times after service, but maintained that the back 
injury in service had weakened his back and made him more 
susceptible to subsequent injury. 

By a decision entered in October 1990, the Board denied the 
veteran's application to reopen a claim of service connection 
for a back disability.  The Board concluded that the evidence 
was insufficient to demonstrate that the current disability 
had its origin in service.

In March 1991, the veteran again sought to reopen the claim 
of service connection for a back disorder.  In support of his 
application, he submitted private medical records, dated from 
1972 to 1974.  Those records included December 1972 reports 
indicating that he injured his back at work, and showing that 
his lumbosacral spine was normal radiographically; an October 
1973 report showing that he had had low back pain since 
December 1972, when he injured his back lifting a heavy 
object; a November 1973 report indicating that he had hurt 
his back at work in December 1972; and a September 1974 
report reflecting that he had had a recent back injury.  The 
reports contain diagnostic impressions of lumbosacral strain 
and lumbosacral spasm.

A photocopy of an affidavit from Dr. Cudden, dated in April 
1974, was also received at the RO in March 1991.  A 
handwritten notation on the affidavit, purportedly penned by 
Dr. Cudden in February 1991, reflects a diagnosis of "[l]ow 
back pain-[d]egenerative [disc] (1973) L4 + L5 + S1."

A March 1991 discharge summary from Appalachian Regional 
Healthcare shows that the veteran injured his back "on a 
compensation case."  The summary reflects a diagnostic 
assessment of [a]cute lumbar sprain."

A medical report prepared for the Social Security 
Administration, dated in November 1991, indicates that the 
veteran injured his back "on a compensation case" in 
January 1991, while pouring concrete.  The report shows a 
diagnostic assessment of "[c]hronic lumbar sprain."

In April 1992, the RO received a copy of a letter, dated in 
September 1989, from Dr. Shafer to the West Virginia Workers' 
Compensation Fund.  The letter indicates that the veteran 
injured his back in a fall in November 1988, and shows a 
diagnostic assessment of "[a]cute lumbar sprain."

A VA examination report, dated in April 1992, shows that the 
veteran had a "chronic injury complaint of his low back 
. . . ."  The diagnostic assessment was "[b]ack pain 
complaint with mild arthritic findings on x-ray data."  A 
subsequent VA psychiatric examination report, dated in July 
1992, reflects an Axis III diagnosis of back injury.

A June 1992 record from Logan-Mingo Area Mental Health, Inc., 
shows that the veteran reported a series of injuries to his 
back and neck "right from [the time] he was in service.  It 
was noted that "[h]e had hurt his back in Thailand, [and] 
again in [New York], during his service days," and that 
"[h]e had hurt his back in 1985, [19]88, and lastly [in 
January 1991]."

An August 1992 discharge summary from Appalachian Regional 
Healthcare indicates that the veteran injured his back in 
January 1991.  The summary reflects a diagnostic assessment 
of "[a]cute lumbar sprain."

Records from HCA River Park Hospital show that the veteran 
was hospitalized for  psychiatric care in August and 
September 1992.  Among other things, he reported chronic back 
discomfort with a history of several neck, back, and knee 
injuries.  The diagnostic impressions included "[c]hronic 
pain in back and knees."

Documents from the Social Security Administration (SSA), 
dated in November 1992, show that SSA determined the veteran 
to be disabled from January 1991, due to multiple 
disabilities, including acute lumbar sprain.  It was noted 
that the veteran had injured his back in November 1988.

When the veteran was examined for VA purposes in June 1993, 
he reported having chronic low back pain since 1967-68.  When 
he was examined in July 1993, there was an Axis III diagnosis 
of back and knee injuries by history.

VA treatment records, dated in July and August 1993, show 
that the veteran received treatment for bipolar disorder.  
The records show that he complained of back pain during the 
course of treatment.

Records from HCA River Park Hospital show that the veteran 
was hospitalized at that facility in August and September 
1993 for treatment of bipolar disorder.  On admission 
examination, it was noted that he had degenerative discs in 
his back secondary to arthritis.  On psychiatric evaluation, 
an Axis III diagnosis of  "[c]hronic pain in back and 
knees" was noted.  The examiner noted, "He stated that his 
work history was that of having a back injury in 1985 with a 
disc problem.  He had back pain even in 1969 in the military, 
however."  On psychosocial assessment, Axis III diagnoses of 
"[c]hronic neck and back pain" and "[d]iseased 
degenerative disc problems" were noted.  The examiner noted, 
"He sustained a couple of injuries while working which 
involved his knees and his back.  As a result, he suffers 
from chronic pain syndrome."

In November 1993, the RO received a list of the medications 
the veteran had been taking, along with his daily dosage of 
each.  A treatment record from Cabell Huntington Hospital, 
dated in December 1993, indicates that he had severe chronic 
back pain.

During a Board hearing held at the RO in November 1993, the 
veteran testified that he had been a B-52 mechanic in service 
and that he had strained his low back while moving a heavy 
air conditioning unit.  He reported that he had received 
treatment for recurrent low back discomfort immediately after 
his discharge from service.  He indicated that he had worked 
in construction after leaving service and had injured his 
back in 1973.  He said that he presently had a chronic, 
degenerative, low back disability that prevented him from 
engaging in many basic physical activities, and essentially 
testified that he was permanently disabled due to multiple 
disabilities, including a low back disorder.

A discharge summary from Cabell Huntington Hospital, dated in 
March 1994, shows that the veteran was admitted for an 
operative procedure.  The summary shows a discharge diagnosis 
of "[h]istory of chronic back pain."  An associated 
Consultation Report reflects a diagnostic assessment of 
"[c]hronic back pain with history of drug seeking 
behavior."

A report from Logan General Hospital in Logan, West Virginia, 
shows the veteran had an eye examination in April 1996.

Associated with a statement from the veteran, dated in 
January 1997, are duplicate copies of his service medical 
records.  Further duplicates were later added to the file.

VA treatment records show that the veteran was seen for back 
pain in November 1998.  The records note, "back pain worse 
since lifting heavy object . . . ."  The diagnostic 
assessment was that he had chronic low back pain.

An August 1999 letter from Logan General Hospital indicates 
that records of the veteran's treatment from 1971 to 1979 
were lost in a fire.

During a hearing held at the RO in August 1999, the veteran 
testified that he had injured his back on several occasions 
during service.  He testified that he had had problems with 
his back ever since his time in the military, and expressed 
his belief that his current difficulties could be traced to 
in-service events.  He testified that he had received 
treatment for his back at Logan General Hospital prior to 
1972, but said that he could not explain why, when he had 
filed a claim of service connection for a left shoulder 
condition in 1972, he had failed to mention the problems with 
his back.  He indicated that he may not have been diligent in 
pursuing the claim due to problems with alcohol.  When asked 
if any physician had told him that his current back condition 
was due to his military service, the veteran responded in the 
negative.

A statement from J. Stone, dated in October 1999, indicates 
that the veteran was treated for a back injury by a Dr. 
Cudden.  The statement further indicates that Dr. Cudden is 
now deceased.


II.  Legal Analysis

The veteran contends that his currently shown back disorder 
had its origin in service.  He maintains that the benefit 
sought should be granted because VA has heightened duties in 
cases involving fire-related service medical records; because 
lumbosacral strain, first diagnosed in service, is recognized 
as a "chronic" disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295; and because the evidence establishes a 
continuity of symptomatology since service.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).

By a decision entered in October 1990, the Board disallowed 
the veteran's application to reopen a claim of service 
connection for a back disability.  That decision is final.  
See 38 C.F.R. § 20.1100 (1999).  As a result, the current 
claim of service connection may be considered on the merits 
only if new and material evidence has been received since the 
time of the Board's October 1990 decision.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that most of the 
evidence submitted since the time of the October 1990 
decision is not "new" because it is cumulative of evidence 
previously considered.  The evidence in the record at the 
time of the Board's October 1990 decision already reflected, 
for example, that the veteran had been treated for back 
problems in service, that he had injured his back on several 
occasions after service, and that he had a present 
disability.  The evidence also included the veteran's 
testimony to the effect that his back had bothered him ever 
since service.  Consequently, as much of the evidence 
received since October 1990 serves merely to reiterate facts 
previously considered, the evidence cannot be considered 
"new."

Moreover, to the extent that any of the post-October 1990 
evidence can properly be considered "new," the Board finds 
that the evidence is not "material."  Some of the evidence 
received since October 1990 appears to be "new" in the 
sense that it was not before the Board in October 1990, and 
contains information that was not then known.  The evidence 
now shows, for example, that the veteran sustained a post-
service injury to his back in December 1972, that he had 
degenerative discs at L4, L5, and S1 in 1973, and that he re-
injured his back again in January 1991 and November 1998.  
However, none of the newly received evidence provides any 
significant support for the notion that the currently shown 
back disability can be attributed to military service.  
Indeed, the evidence of a post-service injury in December 
1972 serves to cast doubt on the veteran's claim, especially 
when viewed in light of the normal findings on the service 
discharge examination in July 1971.  Likewise, the evidence 
of additional, supervening injuries in 1991 and 1998 raises 
further questions about the origin and etiology of his 
current difficulties.   Consequently, and because none of the 
available evidence, new or old, contains anything competent 
to establish a causal nexus between the current back disorder 
and service, continued symptoms since service, or an already 
service-connected disability, the Board finds that the 
evidence received since October 1990 is not so significant, 
by itself, or in connection with evidence previously 
assembled, such that it must be considered in order to fairly 
decide the merits of the claim.

Due consideration has been given to the testimonial evidence 
adduced here and, for the purposes of evaluating the 
veteran's application to reopen, it is deemed credible.  
However, there is no indication in the record that he has the 
medical expertise necessary to proffer competent testimony on 
matters of medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  His allegations and testimony concerning the 
etiology of his disability, and the cause of his symptoms 
since service, without corroborative medical evidence, are 
not helpful to his claim to reopen.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991).  The veteran has merely reiterated 
allegations that he had made previously.  Consequently, his 
testimony does not amount to new and material evidence.

As to the argument that the benefit sought should be granted 
because VA has heightened duties in cases involving fire-
related service medical records, the Board finds that there 
has been no showing that any of the veteran's service medical 
records have been lost, misplaced, destroyed, or damaged.  
Indeed, the records appear to be quite complete.  Moreover, 
the contentions raised in this regard do not constitute 
evidence per se, but rather legal argument regarding the 
Board's duty to procure and assess evidence.  As such, the 
contentions cannot properly be characterized as new and 
material evidence.

As to the argument that the benefit sought should be granted 
because lumbosacral strain, first diagnosed in service, is 
recognized as a "chronic" disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, the Board finds that the 
regulations do not support the conclusion that lumbosacral 
strain is presumptively chronic.  Lumbosacral strain is not 
listed as a presumptive chronic disability under 38 C.F.R. 
§ 3.309, and Diagnostic Code 5295, while certainly 
contemplating that lumbosacral strain may be properly 
characterized as a chronic condition in appropriate cases (as 
determined by a medical professional), does not provide a 
regulatory basis for the conclusion that lumbosacral strain 
is always chronic in nature.  Cf.  Brannon v. Derwinski, 1 
Vet. App. 314 (1991).  Moreover, as this assertion likewise 
amounts to a legal argument, and not evidence, it cannot 
properly serve as the basis for reopening the veteran's 
claim.

The Board does not have jurisdiction to re-adjudicate a claim 
it previously disallowed unless new and material evidence has 
been presented.  38 U.S.C.A. § 7104(b) (West 1991); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As new and 
material evidence has not been presented in this case, the 
appeal must be denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

